         Case 1:20-cv-02038-RAH Document 14 Filed 02/08/21 Page 1 of 1




          In the United States Court of Federal Claims
                                         No. 20-2038C
                                    Filed: February 8, 2021


 INDIANA MUNICIPAL POWER
 AGENCY, et al.,

                    Plaintiffs,

 v.

 UNITED STATES,

                   Defendant.


                                           ORDER

       On February 8, 2021, the Court held a telephonic status conference. At that status
conference, the parties agreed to the following schedule that the Court now adopts:

           May 4, 2021 – the defendant shall file its dispositive motion;

           June 1, 2021 – the plaintiffs shall file their response;

           June 15, 2021 – the defendant shall file its reply.

        It is so ORDERED.
                                                               s/ Richard A. Hertling
                                                               Richard A. Hertling
                                                               Judge
